DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the prior art rejections
Applicant’s arguments with respect to claim(s) 1-8, 11-16 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 4 "a lock assembly" should be "the lock assembly" .  
Appropriate correction is required.
Claim 2 objected to because of the following informalities: 
 In line 1 "a lock assembly" should be "the lock assembly"
In lines 7-8 the limitation " a direction generally orthogonal to a plane in which the lock bolt travels"  should be " the direction generally orthogonal to the plane in which the lock bolt travels". 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The amendments successfully overcome the previous 112 issues and therefore the rejections are withdrawn.
Claims 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "a door",  “a closed state" and "an object" in line 2,.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if there are new or the same features as previously introduced.
For the purposes of examination, it is assumed to be the same feature.
Claims 21-22 are rejected due to their dependency on claim 20
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-16, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luker US 20040207210 A1 (hereinafter Luker) in view of KR 200455451 Y1 (hereinafter '451).
In regards to claim 1, Luker teaches a lock assembly for selectively maintaining a door (door in abstract) in a closed state relative to an object (frame in abstract), the lock assembly comprising: a lock mechanism mountable to the object (abstract) , the lock mechanism including a lock bolt (what roller of 2 rotates around, see para 18) that is movable between an unlocked orientation (fig 2) and a locked orientation (fig 1), the lock bolt being fully concealed when in the locked orientation (as it is hidden by the guide 2); a guide (2) carried by the lock bolt as the lock bolt transitions between the unlocked orientation and locked orientation (para 18); a strike plate (15) mountable to the door, the strike plate including a strike plate opening (16) through which the lock bolt passes when transitioning from the unlocked orientation to the locked orientation (para 18), the lock bolt traveling both perpendicular to and parallel to the strike plate when transitioning from the unlocked orientation to the locked orientation (See fig 1 and 2, since the bolt rotates it has two components of movement; one parallel and one adjacent); 
However, Luker teaches the lock mechanism mounted to the object and not the door, and the strike plate mounted to the door and not the object.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have reversed the lock mechanism and striker, in order to decrease the installation hole size in the frame, as it has been held that mere reversal of parts is a case for obviousness (See MPEP 2144.04 VI. A).
However, Luker does not teach an alignment track engageable with the guide for laterally aligning the lock bolt within the strike plate opening in a direction generally orthogonal to a plane in which the lock bolt travels when transitioning from the unlocked orientation to the locked orientation, and wherein when the door is in the closed state and the lock bolt is in the locked orientation, the alignment track is axially spaced, at least in part, from a portion of the strike plate defining the strike plate opening along a longitudinal axis defined by the lock bolt.
‘451 teaches an alignment track (inside surface of 151) for laterally aligning a lock bolt lock bolt within the strike plate opening in a direction generally orthogonal to a plane in which the lock bolt travels when transitioning from the unlocked orientation to the locked orientation (See fig 2). ‘451 also teaches a shaped guide to match with the alignment track.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added ‘451’s alignment rack and guide shape in Luker in order to “facilitate the binding and release of the lock bolt and the keeper to open, thereby improving the confidentiality and security of the lock” (‘451 para).
Therefore, Luker in view of ‘451 teaches an alignment track engageable with the guide (as 451’s surrounds a slot and would do the same in Luker) and wherein when the door is in the closed state and the lock bolt is in the locked orientation, the alignment track is axially spaced, at least in part, from a portion of the strike plate defining the strike plate opening along a longitudinal axis defined by the lock bolt (as observed in ‘451’s fig 2 the inside surface of 451 is spaced from the front of the strike, therefore the alignment track would be axially spaced from Luker’s strike).
In regards to claim 2, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the alignment track is generally U-shaped (See ‘451 fig 2, also since alignment track surrounds the slot it would be generally u-shaped from a different perspective as well).  
In regards to claim 3, Luker in view of ‘451 teaches the, wherein the U-shape is wider proximate a mouth of the U-shape through which the guide enters the U-shape when the lock bolt transitions from the unlocked orientation to the locked orientation than at a bottom of the U-shape where the guide sits when the lock bolt is in the locked orientation (See Luker’s fig 3 and ‘451’s fig 2, since the alignment track surrounds the slot opening it would be wider proximate the mouth, also see Luker’s para 18).  
In regards to claim 4, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the guide is a roller that rotates about a guide axis (Luker: para 18 and see reference image 1). 

    PNG
    media_image1.png
    419
    401
    media_image1.png
    Greyscale

Reference image 1

In regards to claim 5, Luker in view of ‘451 teaches the lock assembly of claim 4, wherein the guide is axially movable parallel to the guide axis (Luker: When the roller is installed on the bolt).  
In regards to claim 6, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the guide is axially spring biased along a guide axis (Luker: axis of 5 see para 3, since the bias experienced by the guide is axial, the guide is axially spring biased).  
In regards to claim 7, Luker in view of ‘451 teaches the lock assembly of claim 4, wherein the guide includes a groove (See reference image 2) in the outer periphery thereof that receives at least a portion of the alignment track when the lock bolt transitions from the unlocked orientation to the locked orientation (‘451 abstract).  

    PNG
    media_image2.png
    345
    333
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 8, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the door is to be selectively maintained in the closed state relative to the object when the lock bolt is in the locked orientation and extended through the strike plate opening (Luker’s Abstract).  
In regards to claim 10, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the portion of the strike plate defining the strike plate opening is a strike plate cover and the alignment track is provided by a strike plate alignment housing (non-exposed side of the strike and inside of the object, See Luker fig 3), the strike plate alignment housing being positioned farther from the lock axis than the strike plate cover (as the cover would be further outside of the object).  
In regards to claim 11, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the strike plate opening has an enlarged portion and a narrowed portion (Luker: See fig 3), the enlarged portion is offset from the narrowed portion (Luker: See fig 3), the lock bolt resting in the narrowed portion when the lock bolt is in the locked orientation (Luker: para 18), the guide passing through the enlarged portion before the lock bolt enters the narrowed portion when the lock bolt transitions from the unlocked orientation to the locked orientation (Luker: para 18).  
In regards to claim 12, Luker in view of ‘451 teaches the lock assembly of claim 1, further comprising a linearly actuatable gear rack (Luker: 7) including a first set of teeth (Luker: teeth inside of 7); wherein: the lock bolt is part of a pivoting lock (Luker: See figs 1 and 2) that includes a pinion gear (Luker: 5) including a second set of teeth (Luker: on the outer periphery of 5) that engages the first set of teeth; the linear actuation of the gear rack causes the pivoting lock to rotate about a lock axis (Luker: axis of 3) to drive the lock bolt between the unlocked and locked orientations (Luker: See fig 1 and 2).  
In regards to claim 13, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the alignment track is arched (’451: fig 2).  
In regards to claim 14, Luker in view of ‘451 teaches the lock assembly of claim 13, wherein: the guide travels along an arcuate path when the lock bolt transitions from the unlocked orientation to the locked orientation (Luker: figs 1-3); 5In re Appln. Of Oscar Osciel Longoria et al. Application No.: 16/598,668the arch of the alignment track substantially matches the arcuate path traveled by the guide when the lock bolt transitions from the unlocked state to the locked state while passing through the strike plate opening (See ‘451’s fig 2 as the space also decreases downward).  
In regards to claim 15, Luker in view of ‘451 teaches the lock assembly of claim 14, wherein: the guide is axially movable relative to the lock bolt generally parallel to a longitudinal axis that is generally perpendicular to a lock axis about which the lock bolt rotates when transitioning between the unlocked orientation and the locked orientation (Luker: figs 1-2 and abstract); the guide includes a groove (See reference image 2) in the outer periphery thereof that receives at least a portion of the alignment track (Luker fig 3 and ‘451 fig 2, the alignment track in ‘451 surrounds the slot and would apply the same as Luker) when the lock bolt transitions from the unlocked orientation to the locked orientation; the groove includes a tapered region that decreases in diameter when moving from a distal end of the guide towards a bottom of the groove while also traveling towards the lock axis (See reference image 2); and the tapered region axially orienting the guide relative to the alignment track along the longitudinal axis as the lock bolt is transitioned from the unlocked orientation to the locked orientation (‘451 abstract).  
In regards to claim 16, Luker in view of ‘451 teaches the lock assembly of claim 1, wherein the alignment track defines the strike plate opening (‘451 See fig 3).
In regards to claim 20, Luker in view of ‘451 teaches a door arrangement comprising: a door having  (Luker para 4) a lock case (Luker See fig 1); an object (Luker The frame in para 4) to which the door can be fixed in a closed state relative thereto (Luker para 4); a lock assembly of claim 1, wherein: the lock mechanism is mounted to the door (Luker as modified in claim 1) and operably connected to the lock case for actuation of the lock bolt between the unlocked orientation and the locked orientation by operation of an actuator (Luker 4) of the lock case; the strike plate is mounted to the object; and the lock mechanism and strike plate engaging when the lock bolt is in the locked orientation to fix the door in the closed state relative to the object (Luker para 4).  
In regards to claim 21, Luker in view of ‘451 teaches the door arrangement of claim 20, wherein the lock bolt extends laterally outward beyond an edge of the door when in the locked orientation (Luker see fig 1).  
In regards to claim 22, Luker in view of ‘451 teaches the door arrangement of claim 20, wherein the lock bolt is fully concealed within the door when in the unlocked orientation (Luker see fig 2).  
In regards to claim 23, Luker in view of ‘451 teaches a method of operating a lock assembly of claim 1 (See rejection above) comprising: pivoting the lock bolt about a lock axis to transition the lock bolt from the unlocked orientation and the locked orientation (See Luker’s fig 1-2); passing the guide through the strike plate opening as the lock bolt transitions from the unlocked orientation to the locked orientation (Huang: see figs 1-3); and laterally aligning the lock bolt within the strike plate opening in a direction generally orthogonal to a plane in which the lock bolt travels by engaging the guide with the alignment track while pivoting the lock bolt from the unlocked orientation to the locked orientation (‘451 fig 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675